PER CURIAM.
Upon the complaint as framed, we are satisfied that there is but one cause of action attempted to be set forth. Upon the question whether there is a cause of action which would withstand demurrer, we express no opinion. See In re Bouker Contracting Co. v. Callahan Contracting Co., 92 Misc. Rep. 241, 155 N. Y. Supp. 543, affirmed by this court on opinion of Lehman, J., at appellate Term, Jan. 14, 1916, 156 N. Y. Supp. 1116. The order appealed from is therefore affirmed, with $10 costs and disbursements. Order filed.